Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 1 of 13          PageID #: 784



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MAINE


COMCAST OF MAINE/NEW HAMPSHIRE,
INC., et al.,

                         Plaintiffs,

            v.
                                                   Case No. 1:19-cv-00410-NT
JANET MILLS, in her official capacity as the
Governor of Maine, et al.,
                                               INJUNCTIVE RELIEF SOUGHT
                         Defendants.




                  REPLY MEMORANDUM IN SUPPORT OF
            PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 2 of 13                       PageID #: 785



        The State’s opposition (“Opp.”) only confirms that L.D. 832 cannot stand. Indeed, the

State’s preemption defense is premised on rewriting the text of L.D. 832 and the

Communications Act, and its First Amendment defense just ignores the obvious constitutional

defects while glossing over the problem that Maine’s Legislature apparently never even

considered them. The State also mischaracterizes L.D. 832’s effects, suggesting it “only”

requires cable operators to offer video programming on an à la carte basis after they have already

chosen to carry such programming. But L.D. 832 strikes at the heart of cable operators’ and

programmers’ editorial discretion to determine the manner in which video content is presented to

consumers, and it would cause some programming services to be withdrawn altogether. In short,

there is a reason no other state has enacted a law like L.D. 832. It plainly violates both the

Communications Act and the First Amendment, and it just as plainly would inflict irreparable

harm.

                                          ARGUMENT

I.      L.D. 832 IS PREEMPTED BY FEDERAL LAW

        A.     L.D. 832 Is Expressly Preempted by Section 624(f)(1) of the Act.

        Section 624(f) prohibits the State from imposing any “requirements regarding the

provision or content of cable services, except as expressly provided in [Title VI].” 47 U.S.C.

§ 544(f)(1). The State does not argue that Title VI “expressly provide[s]” it with the authority to

impose an à la carte requirement, nor could it. Instead, the State asserts that Section 624(f)

“applies only to regulations of the content of programming,” and in turn that L.D. 832 is not such

a regulation. Opp. at 8. Even setting aside that L.D. 832 does regulate cable content, infra at 5-

6, the State’s claim fails for the more fundamental reason that it ignores the plain language of

Section 624(f), which also prohibits requirements regarding the “provision” of cable services

beyond those enumerated in Title VI. The State’s attempt to rewrite Section 624(f) to excise this

                                                 1
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 3 of 13                       PageID #: 786



prohibition violates the “cardinal principle of statutory construction that a statute ought, upon the

whole, to be so construed that, if it can be prevented, no clause, sentence, or word shall be

superfluous, void, or insignificant.” TRW, Inc. v. Andrews, 534 U.S. 19, 31 (2001) (internal

quotation marks omitted).

       Courts confronted with analogous requirements that affect the provision of cable services

have found them preempted. For example, the MediaOne case cited in the Complaint separately

analyzed whether a county ordinance imposed requirements regarding the “provision” and

“content” of cable services, holding that it impermissibly did both. MediaOne Grp., Inc. v. Cty.

of Henrico, 97 F. Supp. 2d 712, 716 (E.D. Va. 2000), aff’d, 257 F.3d 356 (4th Cir. 2001).

Similarly, the Cablevision case held that “franchising authorities are precluded from enforcing

franchise requirements that usurp the cable operator’s power to determine the details and

particulars of the provision of cable service,” irrespective of whether such requirements are

“content-based.” Cablevision Sys. Corp. v. Town of E. Hampton, 862 F. Supp. 875, 886

(E.D.N.Y. 1994), aff’d, 57 F.3d 1062 (2d Cir. 1995).1 And the magistrate judge’s opinion in

Lafortune v. City of Biddeford, which this Court adopted and the First Circuit affirmed,

determined that a city violated Section 624(f) by requiring a written release from all individuals

mentioned during broadcasts—a requirement that is broader than the State’s proposed limitation

to “content-based” measures. No. 01-250-P-H, 2002 WL 823678, at *8 (D. Me. Apr. 30, 2002);




1
  Contrary to the State’s claim that Cablevision has no bearing here because it focused primarily
on Sections 624(a) and (b), the operative portion of the court’s analysis discussed “Section 544”
(i.e., 47 U.S.C. § 544) as a whole, and, in any event, the scope of preemption under subsections
(a) and (b)—which prohibit franchising authorities from regulating cable “services” and from
establishing “requirements for video programming”—is closely comparable to the preemption of
state “requirements regarding the provision or content of cable services” under subsection (f).
                                                  2
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 4 of 13                        PageID #: 787



see also 222 F.R.D. 218 (D. Me. 2004) (district court opinion adopting magistrate’s

recommendations), aff’d, 142 F. App’x 471 (1st Cir. 2005).

       Applying the plain language of the statute and the relevant case law, there can be no

doubt that L.D. 832 impermissibly imposes “requirements regarding the . . . provision of cable

services.” Forcing cable programmers and operators to abandon their longstanding and federally

authorized2 practices of offering most programming only as part of a curated tier, and instead to

offer all channels and all programs à la carte, plainly dictates the manner in which cable services

are provided. Indeed, the State does not dispute that L.D. 832 is a requirement regarding the

“provision” of cable services; it just reads that language out of the statute altogether.

       In support of its contention that Section 624(f) applies only to “content-based”

requirements, the State primarily relies on United Video, Inc. v. FCC, 890 F.2d 1173 (D.C. Cir.

1989). But that case—which dealt with the reasonableness of federal agency decisionmaking



2
  The State suggests the FCC is “not so sure” that L.D. 832 is preempted by federal law. Opp. at
5. That is a blatant mischaracterization. When asked whether L.D. 832 would be preempted by
federal law, an FCC staff member merely reported that the agency had not had occasion to
address the question. FCC Letter, Opp. Ex. E. That is hardly surprising, because the question
whether the plain language of the statute (as opposed to the FCC’s own rules) expressly
preempts state law does not turn on the agency’s views. Moreover, that the FCC staff did not
offer an advisory opinion reflects the established principle that staff cannot bind the agency. See,
e.g., Vernal Enters., Inc. v. FCC, 355 F.3d 650, 660 (D.C. Cir. 2004). In any event, proponents
of an à la carte mandate have recognized that it would require federal legislation to amend Title
VI of the Communications Act. See Television Consumer Freedom Act of 2013, S. 912, 113th
Cong. (proposing such an amendment in a bill Congress declined to enact). And two prior FCC
Chairs have likewise acknowledged that the Communications Act does not authorize the agency
to impose such a mandate. See Fin. Serv. & Gen. Gov’t Appropriations for 2009: Hearing
Before the Subcomm. on Fin. Servs. & Gen. Gov’t Appropriations of the H. Comm. on
Appropriations, 110th Cong. 401 (Apr. 9, 2008) (testimony of FCC Chairman Kevin J. Martin)
(“I actually don’t think the Commission has any authority to require a la carte on the retail
side.”); Letter from Acting Chairwoman Mignon L. Clyburn to Sen. John McCain (July 24,
2013) (transmitting staff letter stating that “the Commission does not have explicit authority to
require MVPDs to provide service on an a la carte basis”), https://bit.ly/32b5Ljm. The fact that
the FCC concededly lacks such authority undermines the State’s claim that it nevertheless is free
to override cable operators’ and programmers’ editorial judgments.
                                                  3
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 5 of 13                      PageID #: 788



and did not address preemption of state action—is inapposite. The D.C. Circuit considered

various challenges to the FCC’s “syndicated exclusivity” or “syndex” rule, which allowed “the

supplier of a syndicated program to agree with a broadcast television station that the station shall

be the exclusive presenter of the program in its local broadcast area.” Id. at 1176. After

concluding that the agency decision was not arbitrary and capricious, the court considered

whether Section 624(f) precluded such action. Applying Chevron, and relying almost

exclusively on a single piece of legislative history, the court upheld as reasonable the FCC’s

determination that Section 624(f) was inapplicable, because the “basis on which syndex forbids

carriage of certain programs is not their content, but ownership of the right to present them.” Id.

at 1189.3 This conclusion was unremarkable, given that the regulation of broadcast stations’

agreements with programming suppliers had only an indirect and incidental effect on cable

operators. And the court did not reach the question whether Section 624(f) would bar

requirements that directly address the manner in which cable services are provided—i.e., the

“provision” of cable services—as L.D. 832 does.

       The other cases cited by the State are distinguishable for similar reasons. Storer Cable

followed United Video’s “analysis of the legislative history” in holding that an “anti-trust

provision” was not preempted because it did not compel or forbid carriage of particular

programming based on its content. Storer Cable Commc’ns v. City of Montgomery, 806 F. Supp.

1518, 1526, 1545 (M.D. Ala. 1992). But that holding cannot be squared with the plain language



3
  The State asserts it is “impossible to see how this analysis would differ” in considering
preemption of state law, Opp. at 10 n.5, but United Video involved national communications
policy adopted by the FCC, subject to Chevron deference, not federal preemption questions
based on a state’s attempt to regulate the provision and content of cable service. And, unlike
here, the court found that the syndex rules would not “prevent a cable company from acquiring
the right to present, and presenting, any program” otherwise available in the marketplace.
United Video, 890 F.2d at 1189.
                                                 4
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 6 of 13                       PageID #: 789



of Section 624(f), and in any event, L.D. 832 is content-based, as discussed below. Morrison is

even farther afield; that case did not involve a state or local government’s imposition of

requirements on cable operators, but rather was a civil action under a state unfair trade practices

statute that prohibited tying. Morrison v. Viacom, Inc., 52 Cal. App. 4th 1514 (1997). The

court’s conclusion that the tying claims were not preempted hinged on its findings that “any

effect on the cable operator’s tiering decisions is only incidental to the enforcement of state

antitrust law” and that the state statute at issue did “not regulate the manner in which cable

services are packaged.” Id. at 1532.

       Here, by contrast, L.D. 832 directly regulates cable tiering practices and profoundly alters

the manner in which cable services may be provided. The statute’s express purpose is to prohibit

cable operators and programmers from presenting channels in the manner they choose, i.e.,

typically through curated tiers, and presenting individual programs only as part of a bundle of

programming on a channel, thereby usurping their editorial discretion. The State argues that

cable operators are subject to the à la carte mandate only after they “elect[] to provide a

particular channel or program,” and that they therefore retain such discretion. Opp. at 11. But a

cable operator’s decisions regarding the provision of cable services are not limited to a binary

choice of whether or not to carry a channel (or program); they also concern how such

programming will be provided to consumers, including in particular whether the programming

will be offered as part of a tier. See Rioboli Decl. ¶¶ 4-7; Plaehn Decl. ¶¶ 5-8. Eliminating such

tiering requirements necessarily affects the manner in which cable service is “provided” in

violation of Section 624(f), and no case holds otherwise.

       Even if the State were correct that Section 624(f) preempts only content-based

regulations—and it is not—L.D. 832 still would be invalid. L.D. 832 is content-based because it



                                                  5
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 7 of 13                      PageID #: 790



singles out cable programming, exempting all other types of video programming. And, contrary

to the State’s assertion that cable operators will remain “free to provide (or not provide) any

programs they choose,” Opp. at 11, Plaintiffs have shown that L.D. 832 would prevent cable

operators from offering particular channels and programs. For example, professional sports

leagues such as Major League Baseball will not license their content to programmers, and

programmers in turn will not authorize distribution over cable systems, without an agreement to

meet prescribed tiering and penetration requirements. See Plaehn Decl. ¶¶ 11-12. L.D. 832

therefore threatens to prevent Plaintiffs from offering particular content.4

       B.      L.D. 832 Is Preempted Because It Impermissibly Conflicts with Federal Law.

       The State argues that L.D. 832 does not conflict with the FCC’s requirement to provide

must-carry stations as part of a basic tier because the statute preserves that mandatory tier. But

there is no textual basis for effectively carving broadcast channels out of the à la carte mandate.

L.D. 832 requires cable operators to offer all “channels” individually, without exempting

“channels” that include content also transmitted over the air. Cf. 47 U.S.C. § 522(4) (defining

“cable channel” in a manner that includes broadcast stations). Nor does the legislative history (to

the extent that is relevant) provide any support for such an exemption; to the contrary, L.D. 832’s

sponsor made clear that his goal was to eliminate any obligation to pay for an entire tier when a

subscriber would prefer to select only “a few favorite channels.” See Testimony of Rep. J.

Evangelos, Opp. Ex. A at 2. The State’s post hoc suggestion that the term “subscribers” is code

for “subscribers to the basic tier” has no textual basis and would flout the sponsor’s intention to



4
  The State is wrong that Sections 624(a) and (b) do not have any preemptive effect here and that
Plaintiffs waived their arguments under those provisions by including an abbreviated argument
in the PI Motion. But the State ultimately concedes that those provisions could prevent
“franchising authorities . . . from enforcing [L.D. 832],” Opp. at 14 n.8, and the fact that L.D.
832 authorizes such unlawful enforcement thus provides a further basis to find it preempted.
                                                  6
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 8 of 13                        PageID #: 791



outlaw mandatory tiers. See id. at 1 (objecting to mandatory “cable TV packages” without any

suggestion that requiring purchase of the basic tier would be permissible). And exempting

channels that include broadcast but not cable content would make the statute even more

obviously content-based, which the State concedes would trigger preemption under Section

624(f).

II.       L.D. 832 VIOLATES THE FIRST AMENDMENT

          The State’s constitutional defense fares no better, as the State ultimately concedes that

“cable operators . . . engage in First Amendment conduct by deciding, through their selection of

channels and programs, what speech they will present to their customers,” and that “[r]egulations

that limit the ability of cable operators to make such decisions thus implicate the First

Amendment.” Opp. at 16-17 (citing Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 636 (1994)

(“Turner I”)).5 But the State nevertheless asserts that L.D. 832 presents no First Amendment

problem because it is subject only to intermediate scrutiny (not strict scrutiny) and that it satisfies

that still-exacting standard. It is wrong on both counts.

          Strict Scrutiny. The State contends that strict scrutiny does not apply because L.D. 832

covers every cable channel and program without regard to content or viewpoint. See Opp. at 18-

19. Not so. L.D. 832 targets only the speech of cable operators, without infringing on the

“selection of channels and programs” by other video providers. Id. at 21. The Supreme Court

has applied strict scrutiny to similar laws that targeted a small number of speakers, irrespective

of animus. E.g., Ark. Writer’s Proj., Inc. v. Ragland, 481 U.S. 221, 228-29 (1987); Minneapolis




5
 Turner I’s holding that cable operators and programmers engage in protected speech in
selecting channels and programs to present to customers belies the State’s assertion that the First
Amendment does not extend to the “bundling” of programming. Opp. at 17.
                                                   7
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 9 of 13                         PageID #: 792



Star & Trib. Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 582-83 (1983); see also Reed v.

Town of Gilbert, 135 S. Ct. 2218, 2229-30 (2015).6 Nothing justifies a different result here.

        Nor can the State rely on Turner I’s determination that cable operators may be singled

out for unique speech burdens without satisfying strict scrutiny due to their “bottleneck

monopoly power” a quarter-century ago. See Opp. at 20. As the court in United States v. AT&T

Inc. held, “competition in the [video] industry is more intense today than ever before,” and

“[c]onsumers have an increasing array of virtual MVPD services from which to choose—

services that operate nationwide over the internet.” 310 F. Supp. 3d 161, 174-75 (D.D.C. 2018),

aff’d, 916 F.3d 1029 (D.C. Cir. 2019). The Maine Legislature made no attempt to justify

disparate treatment of cable operators when “bottleneck monopoly power” no longer exists. L.D.

832 therefore fails under strict scrutiny.

        Intermediate Scrutiny. In any event, L.D. 832 cannot survive intermediate scrutiny,

which requires the State to prove, with substantial evidence, “that the harms [the state] recites are

real and that its restriction will in fact alleviate them to a material degree,” and that they are not

the product of “speculation or conjecture.” Edenfield v. Fane, 507 U.S. 761, 770-71 (1993).

There is no evidence in L.D. 832’s scant legislative record that comes close to satisfying this

burden: no study or expert testimony suggesting a current lack of consumer options for preferred

programming; no assessment of à la carte reports or studies; no consideration of how the law

would affect cable licensing practices, how cable operators and programmers generate revenues,

or the availability of new or diverse content; and no consideration of how à la carte choices

would even be priced. The law instead is based on mere conjecture that it would expand options



6
  The State characterizes L.D. 832’s speaker-based distinctions as an “Equal Protection” issue
that Plaintiffs have waived, see Opp. at 21 n.14, but the Supreme Court has routinely invalidated
speaker-based laws under the First Amendment on these exact same grounds.
                                                   8
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 10 of 13                       PageID #: 793



or lower costs for consumers’ preferred programming.7 Such speculative objectives “are

insufficient to establish a legitimate state interest” for First Amendment purposes. Asociación de

Educación Privada de P.R., Inc. v. García-Padilla, 490 F.3d 1, 17-18 (1st Cir. 2007) (striking

down law under intermediate scrutiny that “was promulgated without any investigation,

hearings, consultation with . . . experts, evidence, findings, or any other foundation which

demonstrated” the claimed harms).8 The State attempts to shift the burden to Plaintiffs to show

that the à la carte mandate will cause harm, Opp. at 22, but it is the State that must affirmatively

justify the need for L.D. 832’s speech restrictions, and it has not done so.

       By singling out programming offered by cable operators, L.D. 832 is also fatally

underinclusive. The State effectively concedes that the Legislature failed to consider the

comparable tiering practices of other video providers, including satellite providers DIRECTV

and DISH Network and online providers Sling TV and Hulu+ Live TV. See Opp. at 23 (simply

asserting post hoc that “there is nothing in the record suggesting that Maine consumers have

complained about” other providers). This leaves an indefensible gap between L.D. 832’s stated

purpose and its actual scope. See March v. Mills, 867 F.3d 46, 65 (1st Cir. 2017) (finding that

when a law permits other speech that presents “the very harm that the state claims it is trying to

address, there may be reason to doubt the seriousness of that harm . . . and ‘whether the

government is in fact pursuing the interests it invokes’”) (citation omitted).




7
 The arguments in the State’s Opposition about Rep. Evangelos’s conclusory assertions in
support of L.D. 832 are not “evidence,” and the “Further Report” from the FCC he mentioned
was not even placed in the legislative record. See Opp. at 4 & n.2; see also Compl. ¶ 81.
8
 In contrast, the Supreme Court credited the “years of testimony” and “volumes of documentary
evidence” supporting Congress’s decision, based on marketplace factors two decades ago, to
establish the must-carry regime. Turner Broad. Sys., Inc. v. FCC., 520 U.S. 180, 199 (1997).
                                                  9
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 11 of 13                     PageID #: 794



III.   PLAINTIFFS WILL SUFFER IRREPARABLE HARM

       Finally, the State fails to rebut Plaintiffs’ showing of irreparable harm. The State does

not dispute that infringing on Plaintiffs’ First Amendment rights would constitute irreparable

injury; instead, it half-heartedly questions Plaintiffs’ other assertions of harm. But Comcast’s

declaration confirms that its existing network infrastructure and end-user equipment cannot

support offering every channel and individual program à la carte and that it would have to make

massive, unrecoverable investments to overhaul its ordering, provisioning, billing, and customer

care systems. See Rioboli Decl. ¶¶ 10-17. NESN’s declaration demonstrates that L.D. 832’s à la

carte mandate is at odds with NESN’s affiliation agreements and the mandate of professional

sports teams to ensure broad distribution through tiering requirements. Plaehn Decl. ¶¶ 11-12.

The State speculates that some contracts might excuse breach where the cause is a state law,

Opp. at 24, but that misses the point that critical programming would be withdrawn from cable

operators and subscribers. And the State’s observation that Comcast already offers programming

individually on its video-on-demand (“VOD”) platform, id., overlooks that while it is relatively

easy to offer subscribers to a particular tier access to the same VOD programming at no

additional charge, id., it would be vastly more difficult and costly to modify operating systems to

enable each subscriber’s unique à la carte selection of individually priced channels and shows

(e.g., Duck Dynasty episodes). Rioboli Decl. ¶¶ 11-16.

                                         CONCLUSION

       For these reasons, and for the reasons set forth in Plaintiffs’ PI Motion, the Court should

grant injunctive relief and declare L.D. 832 invalid.




                                                10
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 12 of 13           PageID #: 795



                                          Respectfully submitted,


                                          /s/ Joshua A. Tardy
                                          Joshua A. Tardy
                                          Joshua A. Randlett
                                          RUDMAN WINCHELL
                                          84 Harlow Street
                                          P.O. Box 1401
                                          Bangor, ME 04401
                                          jrandlett@rudmanwinchell.com
                                          jtardy@rudmanwinchell.com

                                          Matthew A. Brill (pro hac vice)
                                          Matthew T. Murchison (pro hac vice)
                                          LATHAM & WATKINS LLP
                                          555 Eleventh Street, NW, Suite 1000
                                          Washington, D.C. 20004-1304
                                          matthew.brill@lw.com
                                          matthew.murchison@lw.com

                                          Attorneys for All Plaintiffs

                                          David P. Murray (pro hac vice)
                                          Michael D. Hurwitz (pro hac vice)
                                          WILLKIE FARR & GALLAGHER LLP
                                          1875 K Street, N.W.
                                          Washington, DC 20006-1238
                                          mhurwitz@willkie.com
                                          dmurray@willkie.com

                                          Attorneys for Plaintiffs Comcast of
                                          Maine/New Hampshire, Inc. and
                                          NBCUniversal Media, LLC
Dated: October 15, 2019




                                     11
Case 1:19-cv-00410-NT Document 85 Filed 10/15/19 Page 13 of 13                       PageID #: 796



                                 CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing, and
paper copies will be sent to those indicated as non-registered participants on October 15, 2019.



                                                           /s/ Joshua A. Randlett
                                                           Joshua A. Randlett, Esq.




                                                 12
